Exhibit 2 National Patent Development Corporation and Five Star Products, Inc. Announce Entry Into Tender Offer and Merger Agreement NEWYORK, NY (June 26, 2008)—National Patent Development Corporation (OTC Bulletin Board: NPDV.OB) and Five StarProducts, Inc. (OTC Bulletin Board: FSPX.OB) today announced that they have entered into a Tender Offer and Merger Agreement, dated as of June 26, 2008, by and among National Patent, NPDV Acquisition Corp, a wholly-owned subsidiary of National Patent, and Five Star,pursuant to which NPDV Acquisition Corp. will offer to purchase all of the outstanding shares of Five Star common stock not already owned by National Patent or NPDV Acquisition Corp. or their affiliates.The Tender Offer Agreement provides that NPDV Acquisition Corp. will commence a cash tender offer for all such shares of Five Star common stock as promptly as practicable at a price of $0.40 per share. Pursuant to the Tender Offer Agreement, following the consummation of the tender offer, and subject to the satisfaction or waiver of certain conditions set forth in the Tender Offer Agreement, NPDV Acquisition Corp. will merge with and into Five Star, with Five Star continuing as the surviving corporation, wholly-owned by National Patent.Shares of Five Star outstanding immediately prior to the effective time of the merger (other than shares held by National Patent, Five Star and NPDV Acquisition Corp., all of which will be cancelled and retired and shall cease to exist, and shares held by stockholders who have validly exercised their appraisal rights under the Delaware General Corporation Law), will be converted in the merger into the right to receive the same cash price per share paid in the tender offer. The Five Star board of directors unanimously approved the tender offer upon the recommendation of a special committee comprised solely of an independent director.The National Patent board of directors has also unanimously approved the tender offer. Unless otherwise publicly announced by National Patent, shareholders of Five Star must accept the offer within 20 business days after the date that the tender offer document is mailed to Five Star shareholders.The tender offer is subject to standard terms and conditions, including, but not limited to, the making of any necessary governmental or regulatory filings.National Patent and NPDV Acquisition Corp. have reserved the right to commence a “subsequent offering period” if they own less than 90% of the fully diluted Five Star common stock upon completion of the initial tender offer period. About National Patent National Patent, a Delaware corporation, owns and operates a home improvement distribution business through Five Star, and also owns certain other assets, including real estate. About Five Star Five Star, a Delaware corporation, is engaged in the wholesale distribution of paint sundry andhardware products in the Northeast and Middle-Atlantic states with particular strength in the greater New York metropolitan area. Five Star distributes products to approximately 3,000 independent retail dealers, which include paint stores, independent hardwarestores, lumber yards, and do-it yourself centers. Five Star distributes a range of private label products sold under the “Five Star” name. Five Star operates two distribution centers, the primary one located in East Hanover, NJ and another in Newington, CT. Forward-Looking Statements This press release contains “forward-looking statements” within the meaning of Section 21E of the Securities Exchange Act of 1934, as amended, and the U.S.
